DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 05 January 2016.
Claims 1-20 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08 January 2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-002608 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of converting electronic receipts without significantly more. 
The claim(s) recite(s) converting the received second electronic receipt data into the structured data format, the converted second electronic receipt data containing a user ID and transaction content corresponding to one transaction. Thus, the claim recites commercial or legal interactions which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of receiving, from a first processing device, first electronic receipt data in a structured data format, the first electronic receipt data containing a user ID and transaction content corresponding to one transaction; receiving, from a second processing device, second electronic receipt data in a non-structured data format; storing the first electronic receipt data in the structured data format and the second electronic receipt data in the structured data format in a table, each entry of 
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of receiving, from a first processing device, first electronic receipt data in a structured data format, the first electronic receipt data containing a user ID and transaction content corresponding to one transaction; receiving, from a second processing device, second electronic receipt data in a non-
Dependent claims 2-7, 9-14 and 16-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin US 2015/0067805 A1 in view of Motto US 2016/0180300 A1.
Claim 1, 8 & 15
Martin discloses:
receiving, from a first processing device, first electronic receipt data in a structured data format, the first electronic receipt data containing a user ID and transaction content corresponding to one transaction (para. 0253 & 0259);
receiving, from a second processing device, second electronic receipt data in a non-structured data format (para. 0271: “Even when e-mailed receipts are received that do not conform to the eReceipt template, the eReceipt mechanism 178 in the U-Me system can process receipt information in an e-mail and generate a corresponding eReceipt, as shown in method 5200 in FIG. 52, which is preferably performed by eReceipt mechanism 178 in FIG. 5…Method 5200 thus provides a way to convert an ordinary e-mail that includes receipt information into an eReceipt that can be stored in the user's U-Me account and that can be searched using the eReceipt search engine);
converting the received second electronic receipt data into the structured data format, the converted second electronic receipt data containing a user ID and transaction content corresponding to one transaction (para. 0259 & 0271: “Even when e-mailed receipts are received that do not conform to the eReceipt template, the eReceipt mechanism 178 in the U-Me system can process receipt information in an e-mail and generate a corresponding eReceipt, as shown in method 5200 in FIG. 52, which is preferably performed by eReceipt mechanism 178 in FIG. 5…Method 5200 thus provides a way to convert an ordinary e-mail that includes receipt information into an eReceipt that can be stored in the user's U-Me account and that can be searched using the eReceipt search engine);; and

storing the first electronic receipt data in the structured data format and […], each entry of the table containing a user ID and transaction content corresponding to one transaction (Fig. 0044, 0045 & para. 0261 & 0262).
a communication interface, a storage unit and a processor (para. 0186)
Martin does not disclose the following however Motto does:
the second electronic receipt data in the structured data format in a table (para. 0076 & 0082)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Motto with the technique of Martin to increase efficiency and speed of retrieval of receipts referenced from the table.  Therefore, the design incentives of increased speed and efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 3, 10 & 17
Martin discloses:
wherein the received second electronic receipt data in the non-structured data format are included in an email, the method further comprising: extracting the second electronic receipt data in the non-structured data format from the e-mail (para. 0271).

Claim 6 & 13
Martin & Motto discloses the limitations as shown in the rejection of Claim 1 & 8 above.  Martin does not disclose the limitation of transmitting an inquiry to the second processing device, wherein the second electronic receipt data in the non-structured data format are received in response to the inquiry. However, Motto, in paragraph 0063 discloses “By using the above-described NFC tag to retrieve a last-generated receipt, the user may be able to accurately and efficiently retrieve the receipt that reflects the user's sales transaction, as soon as the sales transaction is performed. Further, because the user retrieves the appropriate receipt based upon (1) an identifier that identifies the sales device and (2) the last receipt that was generated by the identified sales device, the user is able to retrieve the appropriate receipt without providing any information that identifies the user. As such, users who do not wish to provide any identifying information may use the above-described method to retrieve their receipts, without providing any information that identifies themselves, and without providing registration/login information to server configuration 110. Further, with 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Motto with the technique of Martin to increase efficiency and speed of retrieval of receipts referenced from the table.  Therefore, the design incentives of increased speed and efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claims 2, 9 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Motto and in view of Ooki et al. US Patent No. 5,822,518, hereafter Ooki.
Claim 2, 9 & 16
Martin & Motto discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Martin & Motto does not disclose the limitation of wherein the user ID in the first electronic receipt data is of a first type, and the user ID in the second electronic receipt data is of a second type that is different from the first type, and the user ID in the second electronic receipt data is converted to the first type, based on a conversion table indicating correspondence between a user ID of the first type and a user ID of the second type, such that the user IDs contained in the entries of the database are unified to the first type. However, Ooki, in Column 2, Line 26-33 discloses “When the user with the first user ID logs in the first system or issues a request for access to the user data, the first user ID is checked by the first system. When the user with the first user ID issues a request for accessing the user data of a second system, it is checked if the first user ID is registered in the ID conversion table. When the request for access is passed to the second system, it is checked if a second user ID is registered in the ID conversion table.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ooki with the technique of Martin & Motto to increase the accuracy and efficiency of the system such that it permits a user to access the user data of a different type.  Therefore, the design incentives of increased accuracy and efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claims 4, 5, 7, 11, 12, 14, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Motto and in view of Hirson et al. US 2011/0276478 A1, hereafter Hirson.
Claim 4, 5, 11, 12, 18, 19
Martin & Motto discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Martin & Motto does not disclose the limitation of wherein the first electronic receipt data are received under a first transfer protocol, and the second electronic receipt data are received under a second transfer protocol that is different from the first transfer protocol and wherein the first transfer protocol is FTP, and the second transfer protocol is SMTP. However, Hirson, in paragraph 0356 discloses “In one embodiment, the receipt is transmitted via a standard protocol, such as http, smtp, ftp, etc.” Note: The transfer protocol can be any of http, smtp, ftp, etc. for the first electronic receipt and second electronic receipt.
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hirson with the technique of Martin & Motto to increase the accuracy and efficiency of the system such that standard format can be converted and communicated to the user’s device.  Therefore, the design incentives of increased accuracy and .  

Claim 7, 14 & 20
Martin & Motto discloses the limitations as shown in the rejection of Claim 1, 8 & 15 above.  Martin & Motto does not disclose the limitation of wherein the structured data format includes XML format and CSV format, and the non-structured data format includes text format and PDF format. However, Hirson, in paragraph 0356 discloses “I The receipt can be sent in a standard format, such as html, pdf, xml, rtf, gif, jpg, tiff, etc.” Note: The transfer protocol can be any of html, pdf, xml, rtf, gif, jpg, tiff, etc. for the first electronic receipt and second electronic receipt.
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Hirson with the technique of Martin & Motto to increase the accuracy and efficiency of the system such that standard format can be converted and communicated to the user’s device.  Therefore, the design incentives of increased accuracy and efficiency provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619